Citation Nr: 0214387	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 30 percent disabling.

2.  Evaluation of degenerative changes of the low back, rated 
as 10 percent disabling from June 29, 1998.

3.  Entitlement to service connection for left hip 
disability.

4.  Entitlement to service connection for left leg 
disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from February 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO, that among other things, denied claims of service 
connection for left hip and left leg disabilities.  This 
matter is also on appeal from an April 2000 rating decision 
that continued a 30 percent rating for service-connected left 
knee disability, and a July 2000 rating decision by the RO 
that granted a claim of entitlement to service connection for 
degenerative changes of the low back and assigned a 10 
percent evaluation, effective from June 29, 1998.  

When the veteran's representative filed an appeal of the 
February 1999 rating action, it was specifically noted that 
the appeal of entitlement to service connection for right 
knee disability, right hip disability, and right leg 
disability was being withdrawn.  This was done by 
correspondence received April 3, 2000.

Thereafter, before certifying the case on appeal, the RO re-
adjudicated, among other things, the veteran's claims of 
service connection for right knee disability, left hip 
disability, right hip disability, left leg disability, and 
right leg disability.  This was done by a December 2001 
rating action.  It was done because the RO had previously 
found these claims not well grounded in its February 1999 
action.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  The newly enacted VCAA allowed for such 
a re-adjudication of claims that had been denied as not well 
grounded in rating actions that became final during the 
period beginning July 14, 1999, and ending on November 9, 
2000.  VCAA, § 7(b).

In a written statement of January 2002, the veteran's 
representative notified the RO that the veteran wanted to 
appeal, among the issues already on appeal, the December 2001 
denial of service connection for right knee disability and 
right leg disability.  Nevertheless, no statement of the case 
(SOC) addressing the right knee disability and right leg 
disability was thereafter prepared.  (A previous final denial 
made on the basis that a claim was not well grounded, and re-
adjudicated on the RO's own motion in accordance with the 
VCAA is rendered void.  VAOPGCPREC 03-01.  Consequently, a 
new appeal must be initiated, see VAOPGCPREC 03-01, and when 
a timely notice of disagreement is received, a SOC must be 
issued by the RO.)  Because the veteran withdrew from the 
earlier appeal the claims of service connection for right 
knee disability and right leg disability, a new notice of 
disagreement is required to initiate an appeal.  VAOPGCPREC 
03-01.  In situations such as this, where a notice of 
disagreement has been received but a statement of the case 
has not thereafter been issued, the United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
should remand the matter to the RO for the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board also finds that additional evidentiary development 
is required on the issues previously appealed as noted in the 
paragraphs below.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers, with addresses, that have 
provided him treatment for the left knee, 
left hip, left leg, and low back from 
June 1998 to the present.  The RO should 
seek to obtain all treatment records from 
each source identified by the veteran.

2.  The RO should re-examine the claims 
of entitlement to service connection for 
right knee disability and right leg 
disability to determine whether 
additional development or review is 
warranted.  If no such action is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2001), unless these 
matters are resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of the January 2002 notice of 
disagreement.  (If, and only if, a timely 
substantive appeal is filed, these issues 
should be returned to the Board for 
review.)

3.  After completing the development 
described above, the RO should arrange 
for a VA orthopedic examination.  The 
orthopedic examiner should determine the 
current severity of the veteran's 
service-connected left knee disability.  
Any indicated studies should be 
accomplished.  The examiner should 
describe any recurrent subluxation or 
lateral instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should conduct range of motion 
studies on the left knee and record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran's left knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If the veteran 
is examined at a point of maximum 
debility, this should be noted.  A 
complete rationale for all opinions 
should be provided.  Send the claims 
folder to the examiner for review. 

The examiner should also determine the 
current severity of the veteran's 
service-connected low back disability.  
In determining the current severity, the 
examiner should provide findings 
applicable to the pertinent rating 
criteria.  Specifically, the examiner 
should record the range of motion 
observed on clinical evaluation, in terms 
of degrees.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc. and should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Such losses should be 
equated to "slight," "moderate," or 
"severe" limitation of motion.  Send 
the claims folder to the examiner for 
review.  

Finally, the examiner should examine the 
veteran's left hip and left leg, and 
provide diagnoses for each disability 
found other than already service-
connected left knee disability.  For each 
disability of the hip or leg found, the 
examiner should indicate the medical 
probabilities that the diagnosed 
disability was either caused or made 
worse by service-connected left knee or 
low back disability.

4.  The RO should re-adjudicate the low 
back and left knee rating claims, and the 
left hip and left leg service connection 
claims.  If any benefit sought by the 
veteran is not granted, the veteran 
should be given specific notice under the 
VCAA of the evidence still needed to 
substantiate the claim(s).  Specifically, 
the veteran should be told of what 
additional evidence he needs to submit 
and what additional development the RO 
will undertake in light of the 
examination report obtained pursuant to 
the development sought above.  If any 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

